DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 9/22/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.	 Pending claims for reconsideration are claims 1-20. Claims 1-3, 7-10, and 13-17 have been amended.		
 
Response to Arguments

3.	Applicant's arguments filed 09/22/2022 are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6, 8-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2011/0131414 A1 to Cheng et al(hereafter referenced as Cheng), in view of Pub.No.: US 2011/0103589 A1 to Tie et al(hereafter referenced as Tie), in further view of Patent No.: US 10,517,011 B2 to Mondal et al(hereafter referenced as Mondal).
Regarding claim 1, Cheng discloses “a method comprising: receiving, by a carrier capability exchange application server (server 31[Fig.2])  of a carrier network and from a first user equipment (client equipment 16 [Fig.2]) of the carrier network”(receiving carrier subscription between server and client [Fig.2]), “a capability upload message, wherein the capability upload message is a Session Initiation Protocol (SIP) message” (a Session Initiation Protocol (SIP) message [par.0010]); “determining, by the carrier capability exchange application server” (server 31[Fig.2]), “that the capability upload message includes a key bundle (Generate Protection Keys [Fig.2/item 73]) for end to end (E2E) encryption of communications from and with the first user equipment” (SIP pay loads  transport end-to-end sensitive data for which the underlying SIP/IP core security described [par.0008]); “in response to the determining the capability upload message includes the key bundle” (Generate Protection Keys [Fig.2/item 73]).
Cheng does not explicitly disclose “storing the key bundle in an entry associated with the first user equipment in a key distribution center (KDC)” ; receiving, by the carrier capability exchange application server and from a second user equipment, a capability discovery message requesting capability information for the first user equipment; requesting, by the carrier capability exchange application server, the key bundle from the KDC; receiving, by the carrier capability exchange application server and from the KDC, the key bundle; and transmitting, by the carrier capability exchange application server and to the second user equipment, the key bundle,”

However, Tie discloses “storing the key bundle in an entry associated with the first user equipment in a key distribution center (KDC)” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003]); “receiving, by the carrier capability exchange application server and from a second user equipment”(trusted online server acting as a Key Distribution Center (KDC) Tie[par.003]), “a capability discovery message requesting capability information for the first user equipment”(key response message Tie[Fig.6/item 6]); “requesting, by the carrier capability exchange application server, the key bundle from the KDC” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003]); “receiving, by the carrier capability exchange application server ( receiving by KDC Tie [Fig.6]) and from the KDC, the key bundle” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003]); “and transmitting, by the carrier capability exchange application server and to the second user equipment, the key bundle.” (KDC transmits to user equipment A Tie [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s system for end to end secure SIP payloads with Tie’s key distribution method and public key distribution center in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Cheng teaches a SIP-Session initiated protocol end to end system, Ties discloses a Key distribution method, and both are from the same field of endeavor.
Neither Cheng nor Tie explicitly disclose “wherein the key bundle is transmitted in a SIP message.”
However, Mondal in an analogous art discloses “wherein the key bundle is transmitted in a SIP message.”(S1AP protocol messages bundle based on unique pair of eNB-UE-S1AP-ID and MME-UE-S1AP-ID Mondal[Fig.7a]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s system for end to end secure SIP payloads and Tie’s key distribution method and public key distribution center, with Mondal’s Volte service comprising a Bundling SIP protocol  in order to provide additional security within a transmitted message. One of ordinary skill in the art would have been motivated to combine because Cheng teaches a SIP-Session initiated protocol end to end system, Ties discloses a Key distribution method, Mondal discloses bundling of SIP protocol messages, and all are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “ wherein the carrier capability exchange application server is one of a OPTIONS application server or an Open Mobile Alliance (OMA) presence server” (SIP/IP CORE Cheng[Fig.2/item 32]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the capability upload message is one of a INFO message or a SIP PUBLISH message.” (SIP/IP CORE Cheng[Fig.2/item 32]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein the key bundle includes a long-term identity key pair” (a first communication entity and a second communication entity generate their respective temporary public-private key pairs Tie[par.0082]) , a medium-term signed prekey pair, and one or more ephemeral prekey pairs” (key management system secures distribution of communication keys for entity pairs Tie[par.0009]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the key bundle of the first user equipment is associated with a Rich Communication Services (RCS)communication service of the carrier network.”(Internet Multimedia Subsystem (IMS) is an architectural framework utilized for delivering IP multimedia ser vices to an end user Cheng[par.0004])
Regarding claim 6 in view of claim 1, the references combined disclose “wherein the capability discovery message is one of a Session Initiation Protocol (SIP) OPTIONS message or a SIP SUBSCRIBE message” (SIP/IP CORE Cheng[Fig.2/item 32])
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the operations further comprise: receiving, by the carrier capability exchange application server(receiving by server 31 Cheng[Fig.2]) and from a second user equipment” (client device Cheng[Fig.2/item 16]), “a capability discovery message requesting capability information for the first user equipment”(query request message Tie [Fig.6/item 3]); “requesting, by the carrier capability exchange application server” (receiving by server 31 Cheng[Fig.2]), “the key bundle from the KDC” (trusted online server acting as a Key Distribution Center (KDC) Tie[par.003]); “receiving, by the carrier capability exchange application server and from the KDC ( receiving by KDC Tie [Fig.6]), the key bundle” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003]); “and transmitting, by the carrier capability exchange application server and to the second user equipment, the key bundle.” (KDC transmits to user equipment A Tie [Fig.6]), 
Neither Cheng nor Tie explicitly disclose “wherein the key bundle is transmitted in a SIP message”
However, Mondal in an analogous art discloses “wherein the key bundle is transmitted in a SIP message.”(S1AP protocol messages bundle based on unique pair of eNB-UE-S1AP-ID and MME-UE-S1AP-ID Mondal [Fig.7a]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s system for end to end secure SIP payloads and Tie’s key distribution method and public key distribution center, with Mondal’s Volte service comprising a Bundling SIP protocol  in order to provide additional security within a transmitted message. One of ordinary skill in the art would have been motivated to combine because Cheng teaches a SIP-Session initiated protocol end to end system, Ties discloses a Key distribution method, Mondal discloses bundling of SIP protocol messages, and all are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the capability discovery message is one of a OPTIONS message or a SIP SUBSCRIBE message” (SIP/IP CORE Cheng[Fig.2/item 32])
Regarding claim 14, Cheng discloses “a non-transitory computer-readable media storing computer-executable instructions, which when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, by a carrier capability exchange application server (server 31[Fig.2]) of a carrier network”(client equipment 16 [Fig.2]), “a capability discovery message requesting capability information for a first user equipment” (a Session Initiation Protocol (SIP) message [par.0010]) , “the capability discovery message(SIP method message 60 [par.0046]) being received from a second user equipment” (received by UE user end client [Fig.1/item 22]).
Cheng does not explicitly disclose “requesting, by the carrier capability exchange application server and from a key distribution center (KDC), a key bundle associated with the first user equipment; receiving, by the carrier capability exchange application server and from the KDC, the key bundle; and transmitting, by the carrier capability exchange application server and to the second user equipment, the key bundle”
However, Tie in an analogous art teaches “requesting, by the carrier capability exchange application server (server 31[Fig.2])  and from a key distribution center (KDC)” (trusted online server acting as a Key Distribution Center (KDC) Tie[par.003]), “a key bundle associated with the first user equipment” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003]); “receiving, by the carrier capability exchange application server and from the KDC” (trusted online server acting as a Key Distribution Center (KDC) Tie[par.003]), “the key bundle; and transmitting, by the carrier capability exchange application server and to the second user equipment, the key bundle.” (KDC transmits to user equipment A Tie [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s system for end to end secure SIP payloads with Tie’s key distribution method and public key distribution center in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Cheng teaches a SIP-Session initiated protocol end to end system, Ties discloses a Key distribution method, and both are from the same field of endeavor.
Neither Cheng nor Tie explicitly disclose “wherein the key bundle is transmitted in a Session Initiation Protocol (SIP) message.”
However, Mondal in an analogous art discloses “wherein the key bundle is transmitted in a SIP message.”(S1AP protocol messages bundle based on unique pair of eNB-UE-S1AP-ID and MME-UE-S1AP-ID Mondal [Fig.7a]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s system for end to end secure SIP payloads and Tie’s key distribution method and public key distribution center, with Mondal’s Volte service comprising a Bundling SIP protocol  in order to provide additional security within a transmitted message. One of ordinary skill in the art would have been motivated to combine because Cheng teaches a SIP-Session initiated protocol end to end system, Ties discloses a Key distribution method, Mondal discloses bundling of SIP protocol messages, and all are from the same field of endeavor.
Regarding claim 15 in view of claim 14, the references combined disclose “wherein the operations further comprise: receiving, by the carrier capability exchange application server(server 31 Cheng [Fig.2]) and from the first user equipment(client equipment 16 Cheng [Fig.2])  of the carrier network” (receiving carrier subscription between server and client Cheng[Fig.2]), “a capability upload message” (a Session Initiation Protocol (SIP) message Cheng[par.0010]), wherein the capability upload message is a SIP message; determining, by the carrier capability exchange application server(server 31 Cheng [Fig.2]) , that the capability upload message a Session Initiation Protocol (SIP) message Cheng[par.0010]) includes the key bundle(Generate Protection Keys Cheng[Fig.2/item 73]) associated with the first user equipment (SIP pay loads  transport end-to-end sensitive data for which the underlying SIP/IP core security described Cheng[par.0008]); “and in response to the determining the capability upload message includes the key bundle, storing the key bundle in an entry associated with the first user equipment in the KDC.” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003])


Regarding claim 16 in view of claim 15, the references combined disclose “wherein the capability upload message is one of INFO message or a SIP PUBLISH” (SIP/IP CORE Cheng[Fig.2/item 32]).
Regarding claim 17 in view of claim 14, the references combined disclose “wherein message the carrier capability exchange application server is one of a OPTIONS application server or an Open Mobile Alliance (OMA) presence server” (SIP/IP CORE Cheng[Fig.2/item 32]).
Regarding claim 18 in view of claim 14, the references combined disclose “where the key bundle includes a long-term identity key pair, a medium-term signed prekey pair, and one or more ephemeral prekey pairs” (key management system secures distribution of communication keys for entity pairs Tie[par.0009]).
Regarding claim 19 in view of claim 14, the references combined disclose “wherein the key bundle of the first user equipment is associated with a Rich Communication Services (RCS) communication service of the carrier network.” (Internet Multimedia Subsystem (IMS) is an architectural framework utilized for delivering IP multimedia ser vices to an end user Cheng[par.0004])
Regarding claim 20 in view of claim 14, the references combined disclose  “wherein the capability discovery message is one of a Session Initiation Protocol (SIP) OPTIONS message or a SIP SUBSCRIBE message” (SIP/IP CORE Cheng[Fig.2/item 32]).

5.	Claims 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2011/0131414 A1 to Cheng et al(hereafter referenced as Cheng), in view of Pub.No.: US 2011/0103589 A1 to Tie et al(hereafter referenced as Tie).
Regarding claim 7, Cheng discloses “a system comprising: one or more computing devices of a carrier network configured to perform operations comprising: receiving, by a carrier capability exchange application server (server 31[Fig.2]) of a carrier network and from a first user equipment of the carrier network “(client equipment 16 [Fig.2]), “a capability upload message (a Session Initiation Protocol (SIP) message [par.0010]), wherein the capability upload message is a Session Initiation Protocol (SIP) message” (a Session Initiation Protocol (SIP) message [par.0010]; “determining, by the carrier capability exchange application server” (server 31[Fig.2]), that the capability upload message includes a key bundle (Generate Protection Keys [Fig.2/item 73]) associated with the first user equipment” (SIP pay loads  transport end-to-end sensitive data for which the underlying SIP/IP core security described [par.0008]).
Cheng does not explicitly disclose “and in response to the determining the capability upload message includes the key bundle, storing the key bundle in an entry associated with the first user equipment in a key distribution center (KDC)” 
However, Tie discloses “and in response to the determining the capability upload message includes the key bundle, storing the key bundle in an entry associated with the first user equipment in a key distribution center (KDC)” (keys have to be distributed, stored, etc. Normally, in order to lower the complexity, centralized key management is used, which includes a trusted online server acting as a Key Distribution Tie[par.0003]) see also (KDC transmits to user equipment A Tie [Fig.6]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s system for end to end secure SIP payloads with Tie’s key distribution method and public key distribution center in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Cheng teaches a SIP-Session initiated protocol end to end system, Ties discloses a Key distribution method, and both are from the same field of endeavor.
Regarding claim 10 in view of claim 7, the references combined disclose “wherein the capability upload message is one of a INFO message or a SIP PUBLISH message. (SIP/IP CORE Cheng[Fig.2/item 32])
Regarding claim 11 in view of claim 7, the references combined disclose “wherein the key bundle includes a long-term identity key pair” (a first communication entity and a second communication entity generate their respective temporary public-private key pairs Tie[par.0082]), “a medium-term signed prekey pair, and one or more ephemeral prekey pairs” (key management system secures distribution of communication keys for entity pairs Tie[par.0009])
Regarding claim 12 in view of claim 7, the references combined disclose “wherein the key bundle of the first user equipment is associated with a Rich Communication Services (RCS)communication service of the carrier network” (Internet Multimedia Subsystem (IMS) is an architectural framework utilized for delivering IP multimedia ser vices to an end user Cheng[par.0004])
Regarding claim 13 in view of claim 7, the references combined disclose “wherein the carrier capability exchange application server is one of a OPTIONS application server or an Open Mobile Alliance (OMA) presence server”(SIP/IP CORE Cheng[Fig.2/item 32])


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D ANDERSON/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433